DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites the limitation "the flowing medium" in claim 1, line 3.  There is insufficient antecedent basis for this limitation in the claim. 

1 recites the limitation "the oblong housing" in claim 1, line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 recites the phrase “a window on the side wall of the housing connected in the flowing medium with an outlet located at the proximal end of the oblong housing” which is interpreted as. The phrase is indefinite because the specification does not clearly define the term. For the purpose of examination, the phrase is interpreted as “a window on a side wall of the housing fluidly connected with an outlet located at the proximal end of the oblong housing”. 

The requirement of “each collar protrusion is limited by two conical surfaces” in claim 2 is unclear and therefore indefinite. It is unclear based on the information provided in the claims and specification as to how the term “limited” defines a structural arrangement. For the purpose of examination, the phrase is interpreted to mean “each collar protrusion is adjacent to two conical surfaces”.

Claim 5 recites the term “the silencer lock” which has no plain and ordinary meaning and the specification fails to clarify or define the meaning. Therefore, the metes and bounds of the claim cannot be determined and the claim is indefinite. For the purpose of examination, the “silencer lock” is interpreted to mean “a locking connection”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3459175 A (Miller), hereinafter Miller.
Regarding claim 1, Miller teaches a device (Fig. 1) for control of intestinal effluent. The device of Miller comprises a hollow elongated housing (15) (See Fig. 2 showing lumen (80)), with a window (12) on the side wall of the housing connected in the flowing medium (Col. 2: lines 54-58) with an outlet (Miller Fig. 1 Annotated) located at the proximal end of the housing. The housing (15) is interpreted to be substantially oblong because of its generally elongated shape, having a length substantially greater than its width, as evidenced by the definition “having an elongated shape” (Oxford). The 


    PNG
    media_image1.png
    874
    615
    media_image1.png
    Greyscale

Miller Fig. 1 Annotated



Miller further teaches each collar protrusion is limited by two conical surfaces with adjacent bases (Miller Fig. 1 Annotated). The distal end (11) is substantially oval shaped, which corresponds to the claimed feature of “the distal protrusion has oval bases in section” of applicant.  

Regarding claim 5, Miller teaches the device of claim 1. 
Miller further teaches a locking connector (17) with a ring shaped knurled portion (see Fig. 1) which attaches to a tube for removal and/or collection of gases inside the housing (Col. 2: lines 66-70). Since the collection and removal of gas necessarily reduces the volume relative to direct venting from the device, the locking connector of Miller is interpreted to meet the limitations of a silencer lock with a ring as claimed. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7122025 B1 (Nestenborg), hereinafter Nestenborg.
Regarding claim 1, Nestenborg teaches an anal insertion device (Fig. 1) for the removal and collection of effluent which is in the same field of endeavor and directed to solving the same problem, the device comprising a hollow elongated housing (3), with a window (7) on the side wall of the housing fluidly connected with an outlet, via lumen (4) located at the proximal end of the oblong housing (Col. 5: lines 35-39), corresponding to the claimed “connected in the flowing medium”, with an outlet (4) located at the proximal end of the oblong housing (Fig. 2a), wherein there are two collar protrusions (Nestenborg Fig. 2a Annotated: 12 and 15), proximal (15) and distal (12), on the outer 


    PNG
    media_image2.png
    327
    661
    media_image2.png
    Greyscale

Nestenborg Fig. 2a Annotated

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nestenborg in view of US 6221004 B1 (Kahl), hereinafter Kahl.
Regarding claim 3, Nestenborg teaches the device of claim 1.
Nestenborg further teaches the window (7) consists of several inlet openings, as separated by rib elements (6) located circumferentially (Nestenborg Fig. 5 Annotated) between the collar protrusions (Nestenborg Fig. 2a Annotated).

    PNG
    media_image3.png
    345
    349
    media_image3.png
    Greyscale

Nestenborg Fig. 5 Annotated

Nestenborg fails to teach drainage grooves on the outer side of the distal collar protrusion.
	Kahl further teaches drainage grooves (10) which extend along the housing and into the distal collar protrusion (8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nestenborg with the teachings of Kahl to allow for continuous discharge of gas (Kahl Col. 2: lines 46-49) and reduce the potential for clogging (Kahl Col. 2: lines 62-65).

Regarding claim 4, Nestenborg teaches the device of claim 1.
Kahl further teaches the device allows for continual release of gas (Abstract). Through preventing the pressure buildup and therefore any sudden release of the gas (Col. 2: lines 46-49), the groove (10) of Kahl acts to silence any release of gas through 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nestenborg with the teachings of Kahl to reduce pain and discomfort for the user (Kahl Col. 1: lines 34-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4943276 A (Ghedina) teaches a device for the discharge of intestinal gasses.
US 4943285 A (Hawks) describes a rectal speculum with an undulating shape and a hollow housing.
US 4563182 A (Stoy) describes a rectal insert with multiple conical protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781